Citation Nr: 0907786	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
August 1973, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran presented testimony at a travel board hearing 
chaired by the undersigned acting Veterans Law Judge in 
December 2008.  A transcript of this hearing is associated 
with the Veteran's claims folder.

The issue of entitlement to an increased rating for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has PTSD due to stressful events during service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 
 
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
Veteran in that case, who had a non-combat military 
occupational specialty (MOS), claimed that he was exposed to 
rocket attacks while stationed at Da Nang.  Records for the 
Veteran's unit corroborated the Veteran's assertion that 
enemy rocket attacks occurred during the time he was 
stationed at Da Nang, but did not document his personal 
participation. The U.S. Court of Appeals for Veterans Claims 
(Court) in that case determined that the Veteran's presence 
with his unit at the time the attacks occurred corroborated 
his statement that he experienced such attacks personally.  
Citing Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
concluded that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the 
Veteran to corroborate his actual proximity to and 
participation in the rocket attacks on Da Nang.  Id. at 128- 
29.

History and Analysis

The Veteran asserts that he has PTSD due to stressful events 
that occurred in service.  He contends that he dealt with a 
number of stressors in service, including January 1973 
rocket/mortar fire at Tan Son Nhut Air Force Base.  The 
Veteran was detailed to go and help pick up body parts 
because one of the rockets had hit what he believed to be the 
morgue.   
 
VA treatment notes from as early as December 2002 show the 
Veteran with a diagnosis of PTSD.  VA treatment records from 
then until the present show that Veteran suffers from a 
diagnosed condition of PTSD and that he has been undergoing 
treatment and therapy.  In June 2008 the Veteran underwent a 
psychiatric evaluation by a VA mental health professional.  
The examiner noted the Veteran's history and report of PTSD 
symptoms.  The Veteran reported to the examiner a number of 
stressful events, including mortar attacks.  During one 
attack at Tan Son Nhut Air Force Base, the Veteran indicated 
the morgue was hit and he had to help pick up body parts 
strewn about from the attack.  The Veteran was not sure if it 
was actually a morgue, but assumed so because of all the body 
parts.  The examiner diagnosed the Veteran with PTSD by the 
DSM-IV criteria and linked the Veteran's current PTSD 
diagnosis to the rocket attack stressor, with a Global 
Assessment of Functioning (GAF) score of 60.  The examiner 
did note that based on the claims file review there was some 
speculation about the morgue event, referring to some of the 
memorandums of research by the RO in the claims file.  

During the Veteran's December 2008 hearing before the 
undersigned, he testified that at Tan Son Nhut Air Force Base 
he was ordered to go and pick up human remains or body parts 
after rocket/mortar attacks.  He just assumed it was the 
morgue because there were a lot of body parts.  At the time 
of the rocket attacks the Veteran testified that all the 
folks left on base were pulling two duties at once.  The 
soldiers were pulling out (the Board notes this was the end 
of the Vietnam War) and so he was forced to do guard and 
perimeter duty even though he was a clerk typist.  The 
Veteran indicated that he gets the same nightmares on a 
regular basis because of his stressor.  

The Board finds that there is a current diagnosis of PTSD and 
medical evidence of a link between the current symptomatology 
and the claimed in-service stressor.  Specifically, such 
diagnosis and link is confirmed in the June 2008 VA 
examination report.  The third element of service connection 
for PTSD requires credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f).  

In this regard, the Board notes that the Veteran's claimed 
stressors are somewhat related to combat, but the Veteran was 
a typist in service and there is no indication he 
participated in combat other than his claimed stressor.  The 
record must contain service records or other corroborative 
evidence that substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  A medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  In this regard, the Veteran has described some 
events, including in testimony under oath in December 2008, 
that he claims were very stressful to him and caused his 
PTSD; those events included purported rocket fire and 
cleaning up body parts as a result of the rocket fire.  The 
Veteran's service treatment records and service personnel 
records do not contain indications of rocket/mortar attacks 
or that the Veteran was directly involved in the claimed 
stressful incidents, however.

Pursuant to a request by the RO the Center for Unit Records 
Research (CURR) responded directly to the RO in March 2005 
that an attack against Tan Son Nhut Air Base took place on 
January 28, 1973 when they received 33 rounds of 122mm 
rockets.  1 civilian Vietnamese was killed and 20 civilian 
Vietnamese were wounded.  No damage to buildings or equipment 
was listed and there was no indication of attacks on a 
morgue.  Pursuant to another request by the RO, the Joint 
Services Records Research Center (JSSRC) coordinator at the 
RO attempted to verify the Veteran's stressors.  A May 2008 
memorandum indicated that documentation showed the Veteran's 
company was assigned to Tan Son Nhut Air Force Base in the 
Republic of Vietnam (RVN).  U.S. Air Force records as 
contained in "Air Base Defense in the Republic of Vietnam, 
1961-1973" indicate that on January 28, 1973 Tan Son Nhut 
Air Force Base received 11 rounds that impacted the base.  
These rounds caused 2 RVN deaths and wounded 4 RVN personnel.  
The May 2008 memorandum went on to state that specific 
incidents involving enemy rocket, mortar attacks directed at 
the location where the Veteran was stationed had been found 
and documents verifying these incidents had been included as 
evidence in the claims folder.  The Board notes that the 
Veteran's service treatment records confirm that the Veteran 
was stationed at Tan Son Nhut Air Force Base at the time of 
the mortar/rocket attacks in January 1973.  

There is evidence both for and against the verification of 
the Veteran's in-service stressor.  The Board notes that all 
the precise details of the Veteran's claimed stressor have 
not been verified.  However, this case is similar to 
Pentecost, as the Veteran here had a non-combat MOS and 
claimed that he was exposed to rocket attacks while stationed 
at Tan Son Nhut Air Force Base.  Records obtained by VA in 
this matter corroborate the Veteran's assertion that enemy 
rocket attacks occurred during the time he was stationed at 
Tan Son Nhut Air Force Base, although they did not document 
his personal participation.  The Court in Pentecost 
determined that the Veteran's presence with his unit at the 
time the attacks occurred corroborated his statement that he 
experienced such attacks personally, and the Board finds a 
similar situation here, that the Veteran experienced such 
attacks personally. 

Therefore, taking into account the detailed contentions and 
testimony the Veteran has provided, the service treatment and 
personnel records that show the Veteran served at Tan Son 
Nhut Air Force Base in January 1973 and the verification by 
CURR and the JSSRC coordinator that the stressful incident 
regarding a rocket/mortar attack the Veteran has described 
occurred, it is clear that the corrobative evidence regarding 
the Veteran's in-service stressor is at least in equipoise.  
When there is approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
Board determines that, giving the Veteran the benefit of the 
doubt, the Veteran's claimed stressor is corroborated by the 
evidence of record.

The Board finds that there is (1) a current diagnosis of 
PTSD, (2) medical evidence of a link between the current 
symptomatology and the claimed in-service stressor and (3) 
credible supporting evidence that some of the claimed in-
service stressors actually occurred.  Accordingly, service 
connection for PTSD is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  


ORDER

Service connection for PTSD is granted.


REMAND

During his December 2008 travel board hearing before the 
undersigned, the Veteran testified that he was in daily 
contact via telephone with his primary care provider at the 
VA Medical Center in Tucson.  He puts in his glucose 
readings, blood pressure readings and all the various things 
that have to be monitored on a consistent basis daily.  These 
recent VA treatment records are not included in the Veteran's 
claims file and must be obtained.  See 38 C.F.R. § 
3.159(c)(2).

The Veteran was last provided a VA examination to evaluate 
his diabetes mellitus in May 2008.  During the Veteran's 
December 2008 hearing, however, he indicated his diabetes 
mellitus had gotten worse since his last VA examination and 
even since the beginning of the month.  In particular he 
testified that his doctors thought that his diabetes was 
getting worse and that he needed to be much more closely 
monitored, as evidenced by the new telephone regimen he was 
on.

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2008).  Therefore, the Board finds 
that a contemporaneous and thorough VA medical examination 
should be conducted to determine the current severity of the 
Veteran's diabetes mellitus.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's treatment 
records from the Southern Arizona VA 
Health Care System in Tucson, AZ and the 
Las Cruces, NM VA clinic dated from 
December 2008 to the present.  All records 
obtained must be associated with the 
claims folder.

2.  Schedule the Veteran for a VA diabetes 
examination to determine the current 
nature and severity of the disorder. The 
VA examiner should note whether the 
Veteran requires insulin and a restricted 
diet, whether he requires regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
to control diabetes, and whether he has 
had any episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization.  The examiner should also 
provide a full description of the effects 
of the diabetes mellitus upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the Veteran.  The claims folder 
must be made available to and be reviewed 
by the examiner in connection with the 
examination.

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


